Citation Nr: 1020108	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  03-11 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jacob Bernhardt, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and T.T.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had a active service from November 1964 to 
November 1967.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In a September 2002 statement, the veteran requested Decision 
Review Officer (DRO) review of his claim being appealed, 
prior to Board adjudication.  38 C.F.R. § 3.2600 (2009).  DRO 
review was afforded the veteran, as documented in a March 
2003 Statement of the Case.  

The Board in February 2005 remanded the case for additional 
development, and it thereafter returned for further review.  
The Board in November 2006 issued a decision denying the 
claim.  The veteran then timely appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The Court by an Order in December 2007 approved a December 
2007 Joint Motion for Remand, indicating a need for 
development of additional potentially pertinent evidence 
prior to Board adjudication.  The Court vacated the Board's 
November 2006 decision.

The Board remanded the case in April 2008 via the Appeals 
Management Center (AMC) for additional development including 
pursuant to that Joint Motion.  The case now returns to the 
Board for further review.

The Board has broadened the appeal also to include service 
connection for a psychiatric disorder other than PTSD, based 
on a recent Court decision finding that a claim for PTSD, 
where the record reasonably indicates the presence of one or 
more other psychiatric disabilities, must also be considered 
as a claim for the other psychiatric disabilities.  The 
Court's rationale, in short, is that the Veteran cannot be 
held to a medical level of understanding of differences 
between various psychiatric disorders, so that his claim for 
the one also must be considered a claim for any other 
psychiatric disability as well.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (per curiam order).  In this case, the medical 
record reflects diagnoses including depressive disorder, mood 
disorder, anxiety disorder, and intermittent explosive 
disorder.  

Since the April 2008 remand, the Veteran has appointed the 
above-noted private attorney as his authorized 
representative.  On the basis of that representation, the 
appeal is REMANDED directly to the RO, instead of the AMC.  
VA will notify the appellant if further action is required.


REMAND

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's remand 
analysis has been undertaken with Fletcher in mind.

The Board in its vacated November 2006 decision denied 
service connection for PTSD, finding thata preponderance of 
the evidence was against the Veteran's having current PTSD.  
The Board accordingly concluded that the Veteran did not meet 
that criterion of current disability to support his PTSD 
claim.  38 C.F.R. § 3.303, 3.304(f).  The Board then noted 
significantly that a VA licensed clinical social worker 
(LCSW) had provided an assessment supportive of a diagnosis 
of PTSD, but that such assessment was not benefited by review 
of service treatment records or the claims file as a whole.  
In a November 2009 Supplemental Statement of the Case (SSOC), 
following receipt of additional medical records and the 
report of an additional VA examination for compensation 
purposes in January 2009, the AMC concluded that the evidence 
preponderated against the presence of PTSD.  The AMC 
accordingly then continued the prior denial of the claim.  

Subsequently, the Veteran's attorney submitted additional 
evidence, including pertinently another opinion letter, dated 
in March 2010, by the same VA LCSW, who then stated that for 
this new opinion she had reviewed service records, including 
service treatment records, as well as post-service records 
and the claims file as a whole.  This opinion letter thus 
constitutes new evidence directed at the essential question 
in this case of the presence of PTSD.  Neither the Veteran 
nor his attorney has waived RO consideration of this opinion 
letter and additional evidence submitted by the 
representative in March 2010.  The Board may not consider 
this new evidence in the first instance, and thus we must 
remand for RO review of this new evidence prior to Board 
adjudication of the claim for service connection for PTSD.  
38 C.F.R. §§ 19.37(b), 20.1304(c).

As discussed in the Introduction, supra, remand is also 
warranted for RO consideration in the first instance of the 
broader claim of service connection for psychiatric 
disability.  See Clemons, supra.  Treatment and examination 
records reflect multiple diagnosed disorders, including a 
depressive disorder, a mood disorder, an anxiety disorder, 
and an intermittent explosive disorder, with these disorders 
variously found to be present by examiners who found no PTSD.  
Also, upon remand, VCAA notice is required as to a broader 
psychiatric disorder claim.  See Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA letter, 
informing of the complete notice and duty-to-
assist provisions as applicable to his claim here 
remanded.  In particular, advise him of the bases 
of claim for psychiatric disorders other than 
PTSD.  The letter should explain the relative 
roles of VA and the Veteran in obtaining evidence 
to support the claim.  The letter should ask the 
Veteran to submit any evidence he has, and inform 
him that it is ultimately his responsibility to 
see that pertinent evidence is received.

2.  Also, with the Veteran's assistance, make 
appropriate efforts to obtain any other yet-to-
be-obtained VA and private treatment and 
evaluation records pertaining to any psychiatric 
disorder(s).  Associate with the claims file 
copies of all requests made, and all records and 
responses received.

3.  Thereafter, and following any development 
indicated by obtained records and other evidence, 
the RO should adjudicate the claim for service 
connection for a psychiatric disorder to include 
PTSD de novo.  If the benefits sought by the 
remanded claim are not granted to the Veteran's 
satisfaction, he and his representative should be 
provided with an SSOC and afforded an opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

